Citation Nr: 1600829	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  06-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & B.H.


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In November 2006, a videoconference hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  In a decision issued in July 2007, the Board denied the Veteran's claims of service connection for a low back disability and for sleep apnea, claimed as due to asbestos exposure; declined to reopen a claim of service connection for tinnitus; and denied an increased rating claim for residuals of right acromioclavicular joint separation.  He appealed that decision to the Court.  In a September 2009 Order, the Court vacated the July 2007 Board decision as to the claims of service connection for sleep apnea and to reopen a claim of service connection for tinnitus, and remanded the matters for readjudication consistent with the Court's August 2009 Memorandum decision.  In August 2010, the case was remanded for additional development in accordance with the Court's August 2009 Memorandum decision.

In a decision issued in February 2011, the Board again denied the Veteran's claim of service connection for sleep apnea; the Board reopened and remanded the claim of service connection for tinnitus.  In August 2011, the Board denied the Veteran's Motion for Reconsideration of the February 2011 decision.  The Veteran appealed the February 2011 Board decision to the Court.  In a May 2013 Order, the Court vacated the February 2011 Board decision as to the claim of service connection for sleep apnea, and remanded the matter for readjudication consistent with the Court's April 2013 Memorandum decision.  (The claim of service connection for tinnitus was later resolved by a Board decision issued in January 2012.)

In March 2014, the Board remanded the claim of service connection for sleep apnea for additional development in accordance with the Court's April 2013 Memorandum decision.  In November 2015, the Veteran's attorney submitted an updated October 2015 medical statement from the Veteran's private medical provider to the Board with a  waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Sleep apnea was not manifested in service and is not causally related to the Veteran's service, to include as due to his exposure to asbestos therein.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as due to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the April 2005 rating decision.  November 2004 and January 2005 letters (in addition to a May 2005 letter) explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and he has not alleged that notice was less than adequate.  At the hearing before the undersigned, the Veteran's presentation and discussion reflected that he and his attorney are aware of what is needed to substantiate this claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations including in August 2006, October 2010, and most recently in May 2014 (in accordance with the remand directives of the Court and the Board).  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  Notably, in March 2014 this matter was remanded by the Board for an adequate VA medical examination, in accordance with the Court's April 2013 Memorandum decision.  The directed actions were completed on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes, as discussed below, that the latest May 2014 VA examination report complies with the discussion of the Court's April 2013 Memorandum decision and the Board's remand directives in that it accepts the credible factuality of the lay statements concerning observed in-service symptomatology and explains its conclusion with an appropriate rationale (discussing the significance (or lack thereof) of the credibly indicated symptoms in the context of diagnosing sleep apnea).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for sleep apnea, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's sleep apnea, however, is not a disease for which service connection may be granted on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not among the diseases listed in 38 C.F.R. § 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board  may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claims involving asbestos exposure must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or postservice occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The Veteran's service personnel records show he was an electrician who served aboard U.S. Navy vessels.  His STRs show that in July 1980, he was recommended for placement in an Asbestos Medical Surveillance Program due to his probable exposure, on a regular basis, to asbestos during the course of his service duties.

The Veteran's STRs, including his July 1981 service separation physical examination report, are silent for complaints, findings, treatment, or diagnosis related to sleep apnea.  In his July 1981 separation report of medical history, he indicated that he did not have and had never had frequent trouble sleeping.  A September 1984 X-ray of the Veteran's chest was essentially within normal limits.  August 2002 to September 2004 VA treatment records show that the Veteran first sought treatment from the Great Falls VA Community Based Outpatient Clinic (VACBOC) in August 2002.  During that initial visit, he indicated a desire to have a sleep study done as he had been given a tentative diagnosis of sleep apnea elsewhere.  In March 2003, the Veteran underwent a polysomnography which revealed supine hypopnea with desaturations, arousals and sleep fragmentation; therapy for his sleep apnea was commenced.

On August 2006 VA examination, the Veteran reported that his friends from service had told him that he snored heavily.  He also recalled jolting himself awake a lot and having chronic fatigue while in service, requiring him to nap daily.  He further alleged that his sleep apnea was related to his exposure to asbestos in service.  After a physical examination and review of the claims file, the examiner stated:

Sleep apnea [diagnosed] in 2003, [discharged] from [active duty] in 1981.  The cardinal manifestations of the obstructive sleep apnea syndrome are stentorian snoring and severe sleepiness.  There are several problems with sleepiness as a symptom.  [S]leep deprivation is common in our society therefore it is this examiner's opinion that sleepiness is ubiquitous and non-specific symptom.  Review of [STR] shows no [complaints of] fatigue, sleepiness or sleep problems in service.  Based on lack of documentation in [STRs] and intercurrent lapse in time of 15 years since discharge, it is this examiners [sic] opinion that current sleep apnea did not have its onset in service.
The August 2006 VA examiner further opined that based upon an August 2006 chest X-ray, which was essentially normal, there was no evidence to suggest that the Veteran had asbestosis.

In a statement dated in February 2010, the Veteran's spouse, L.S., related that she has known the Veteran since 1983, and that throughout that time she has witnessed his sleeping problems.  In particular, he stops breathing for short periods of time and then gasps for air.  He also snores a lot.  She described how even in her sleep she listens for his snoring to ensure that he is still breathing.  She also stated it is the Veteran's belief that his sleep apnea started in service, as he was exposed daily to asbestos, lead paint chips, shipboard dust, fuels, and many other chemicals.

In a statement received in March 2010 (dated in January 2010), the Veteran's friend, B.H., related that he has known the Veteran since service when they were stationed on the same U.S. Navy vessel, and that he recalled many of their fellow shipmen complaining about the Veteran's snoring.  B.H. stated that he recalled the Veteran snoring a lot in service and also experiencing frequent interruptions in his sleep, causing him to become fatigued.  B.H. described that the Veteran would "take a nap between shifts .... because he was so tired he was about ready to fall over.  Yet he would be up within a matter of minutes."  Additionally, B.H. stated that "I noticed that when he naps or even sleeps, he will stop breathing for a long period of time."  B.H. further described that "I would have to wake him up or shake him until he started breathing again."

B.H. noted that at the time of the Veteran's separation from service, his grandfather had recently passed away.  In an effort to exit service quickly and attend the funeral, many of his papers (including those from the medical department) were signed quickly.  B.H. stated that he recalled the Veteran reporting to the ship's corpsman that he suffered from several medical problems, including sleeping issues, and was assured that these conditions would be noted in his service records.

On October 2010 VA examination, the examiner (an internist) conducted a physical examination of the Veteran and reviewed his claims file (to include the pertinent medical evidence of record, prior medical opinions already associated with the record, and any lay statements in the record) and opined that there is no objective evidence to support a finding of asbestosis in the Veteran.  The examiner explained that the Veteran's pulmonary function tests were normal and that diagnostic testing was also negative for pleural plaques or fibrosis.  The examiner found "[t]here is no objective evidence to support the claim that the Veteran's sleep apnea is caused by or related to his exposure to asbestos in service."  The examiner explained that, in reaching this conclusion, he reviewed medical literature and also consulted with the Director of the Sleep Center at the Fort Harrison VA Medical Center (VAMC), who stated that although asbestosis may cause a greater desaturation than would occur otherwise, there was no known link between asbestos exposure and sleep apnea.

The October 2010 VA examination report goes on to opine that the Veteran's current sleep apnea was unlikely to have manifested during service, but the October 2010 VA examiner's explanation of the rationale for this opinion was a subject of concern raised by the April 2013 Court memorandum decision.  The Board accordingly shall not rely upon this aspect of the October 2010 VA examination report in this analysis of the sleep apnea claim.

In February 2011, the Board issued a decision denying service connection for sleep apnea.

In an April 2011 statement, K.H., another witness to the Veteran's health and sleeping characteristics in service, describes the Veteran's snoring, stating that "he snored so loudly," and that "[h]e seemed to snore a short while, then a long pause followed by a loud snort and start over again.... the pauses between [his] breaths [were] impressively long."  In another statement dated in June 2013 K.H. largely reiterates the prior account, adding that the Veteran's snoring interruptions were "as if he were holding his breath and then gasping to breath[e] again," and that he is "certain" that the "snoring and inconsistent breathing pattern were due to his having sleep apnea in service...."

In a May 2011 statement, the Veteran's mother, S.S., recollected that he "did not have any sleeping issues, such as Sleep Apnea, prior to joining the Navy," but that afterwards she "noticed right away that he would stop breathing for several seconds and then abruptly begin again."

The April 2013 Court Memorandum decision focuses upon concerns regarding "the sufficiency of an October 2010 VA examination report," addressing the question of whether the Veteran's sleep apnea had onset during his military service.  The Court's Memorandum decision finds "the examiner's statement that there is an absence of 'objective evidence' [of sleep apnea during service] most concerning."  The Court expressed concern with the fact that "the examiner did not go so far as to say that the symptoms could not establish a diagnosis of sleep apnea; in fact, he said that the statements "suggest" sleep apnea during service, but discounted them for the nonsensical reason that they were subjective and nonspecific."  The Court explained that it was significant that "the Board found the lay evidence credible," and consequently the Court concluded: "the Board should have sought clarification from the examiner as to how the objective symptoms presented in the lay evidence would not support a showing of sleep apnea in service."

Consistent with the Court's description, the Board's February 2011 decision indeed found "no reason to question the credibility of the lay accounts indicating that the Veteran snored in service or soon thereafter, and may have been fatigued."  Significantly, however, it is important to clearly note that neither the Board's prior discussion nor its current analysis (nor the Court's discussion) has found that significant cessation of breathing during sleep has been credibly shown by the evidence.  Rather, the Board's vacated February 2011 decision found: "It is beyond credibility that the Veteran would have life-threatening-appearing symptoms of the severity described without reporting them to a medical care-provider / seeking medical attention sooner than more than 20 years after they first appeared."  The Board notes that the record includes a report of a complete VA medical examination (in September 1984) after the reported symptoms were allegedly observed and reports of treatment for various unrelated complaints during the interval since; none prior to 2002 contains any mention of sleep apnea symptoms.

Under the Court's April 2013 Memorandum decision, the October 2010 VA examination report is essentially deemed to have rejected some pertinent lay evidence that was otherwise found credible with regard specifically to the symptoms of snoring and fatigue during service (but not entirely credible with regard to alleged cessation of breathing at that time).  Whether the symptoms shown by the evidence reflect that he had sleep apnea at the time is a medical question.  Accordingly, the Board's March 2014 remand directed appropriate action to develop an adequate VA medical opinion consistent with the Court's instruction to seek clarity "from the examiner as to how the objective symptoms presented in the lay evidence would not support a showing of sleep apnea in service."

A June 2013 private medical opinion added to the record discusses details of the Veteran's undisputed current diagnosis of sleep apnea and its medical treatment, discusses the Veteran's assertion "that his symptoms of sleep disorder breathing came on when he was serving in the navy," discusses the witness statements of record, and concludes: "sleep apnea is at least as likely or as not dates to the military service."  The June 2013 opinion explains the rationale for the conclusion by stating: "It is not uncommon that patients with sleep disorder breathing have symptoms long before the actual diagnosis was made...."  The Board notes that multiple other reports from the same private medical provider are also of record, including a recently submitted October 2015 report/statement; the other reports essentially confirm the undisputed current existence of the sleep apnea pathology and detail its current treatment while reiterating (but not significantly revising or expanding) the June 2013 medical opinion pertinent to this claim.

In May 2014, the RO received a new April 2014 witness statement from D.R. in which the author further corroborates the prior descriptions of the Veteran's in-service snoring.  The April 2014 statement describes, in pertinent part, that the Veteran was observed to experience "very loud" snoring during service that disturbed those trying to sleep near him, and that "[h]e would occasionally scare the hell out of me when his rhythm would stop 'completely' and then suddenly make an even louder snoring sound."  The statement describes loud snoring that attracted attention as well as "occasionally" an apparent cessation of the snoring and breathing: "[e]xperiencing him stop breathing was concerning, and unforgettable."

A May 2014 VA examination report, authored by a medical doctor informed by review of the claims-file and in-person examination of the Veteran, presents the examiner's conclusions that (1) "it is less likely than not that the veteran's sleep apnea is related to any event or exposure in the service," and (2) "it is less likely than not that an individual with snoring and witnessed apneic events [such as the Veteran during his military service] has a diagnosis of sleep apnea."  For the first conclusion, the VA examiner explains the rationale that "the most common etiology of sleep apnea is hereditary," and "[t]here is no known exposure, event, or injury whether in the service or otherwise, that causes sleep apnea."  For the second conclusion, the VA examiner cites the current medical literature on the subject and explains the rationale that "less than 50% of people who snore actually have sleep apnea.  Everybody has apneic events, the number per hour measured in a test center is one factor to determine the diagnosis of sleep apnea."

Elsewhere in the May 2014 VA examination report, the examiner reiterates: "The buddy statements indicate that he snored and apneic events were witnessed.  Everybody has apneic events.  Snoring and apneic events do not make the diagnosis of sleep apnea."  Furthermore, "[w]itnessed apneic events is subjective and not a determining factor to make the diagnosis."  The VA examiner explains: "Therefore it is less likely than not that an individual with snoring and witnessed apneic events has a diagnosis of sleep apnea.  [The Veteran] was more likely than not fatigued during the service due to long shifts of work."  The VA examiner ultimately presents a conclusion identifying the most likely etiology of the Veteran's current sleep apnea: "It is more likely than not that, like the general population, he developed the condition as he aged."

Sleep Apnea Contended to be Due to Asbestos or Other Exposures

The Veteran alleges that his sleep apnea is related to his exposure to asbestos (or other exposures) in service.  While the record has not been developed to specifically confirm whether he was exposed to asbestos in service or determine the extent of any such exposure, VA has conceded that he was likely exposed to at least some level of asbestos in service.  Significantly, his service records show he served aboard U.S. Navy vessels and was recommended for placement in an Asbestos Medical Surveillance Program.  What remains necessary for the Veteran to establish service connection for sleep apnea is evidence that it is related to his service, to include as due to exposure to asbestos therein.

The only competent (medical) evidence that addresses whether the Veteran's sleep apnea is related to his exposure to asbestos in service is in the reports of October 2010 and May 2014 VA examinations, when each examiner opined that the Veteran's sleep apnea was not caused by, or related to, his asbestos exposure in service.  (The Board notes that the Court's findings of inadequacy in the October 2010 VA medical opinion did not concern the portion of the opinion addressing whether sleep apnea may be related to asbestos exposure.)  The October 2010 VA examiner explained that based on his review of medical literature and his discussion with the Director of the Sleep Center at the Fort Harrison VAMC, there was no known link between asbestos exposure and sleep apnea.  He further noted that although asbestosis was known to potentially cause greater levels of desaturation than would occur otherwise, there was no objective evidence to support a finding of asbestosis in the Veteran given his normal pulmonary function test results and absence for pleural plaques or fibrosis on diagnostic testing.  This opinion is supported by the August 2006 VA examiner who also found that there was no evidence either in the Veteran's claims file or on diagnostic testing to suggest that he had asbestosis.  Furthermore, the May 2014 VA examination report further explained that sleep apnea was not a pathology that may arise from any event, injury, or exposure as contended.

As the October 2010 and May 2014 VA medical opinions are by physicians (who are qualified to provide them), are based on a review of the record and on a research of accepted medical principles, they have substantial probative value.  Because there is no competent evidence to the contrary, the opinions are persuasive.

The Veteran and his spouse may be sincere in their belief that the Veteran's sleep apnea is related to his exposure to asbestos (or other materials) in service.  However, their expressions of this belief has little, if any, probative value.  The question of a nexus between a disease and exposure to a remote environmental factor is a complex medical question.  They are laypersons with no medical training; do not cite to any medical texts or treatises that support their theory of causation; and do not offer any explanation of rationale for their opinions.

Contention that Sleep Apnea Manifested / Had Onset During Service

The Veteran alternatively alleges that his sleep apnea should be service-connected because it had its onset in service.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, he argues that the symptoms that formed the basis for his diagnosis of sleep apnea in 2003 were also present while he was in service.  To support this claim, he has submitted witness lay statements describing recollection of the Veteran snoring loudly and frequently during service, experiencing frequent interruptions in his sleep causing him to become fatigued, and occasionally experiencing interruptions of his snoring and breathing during his sleep.  The Veteran has also submitted the witness lay statement of his spouse describing observed loud snoring and breathing interruptions during sleep shortly following service.

The Board finds no reason to question the credibility of the lay accounts indicating that the Veteran snored loudly in service or soon thereafter, and may have been fatigued.  Whether these symptoms reflected that he had sleep apnea during service is a medical question.  The August 2006 VA examiner explained that the symptoms described during service are insufficient to establish a diagnosis of sleep apnea.  The May 2014 VA examination report further explained that the key cited symptoms of observed snoring and apneic (suspension of breathing) episodes are "subjective" and "not a determining factor to make the diagnosis".  Unlike the October 2010 VA medical opinion rejected by the Court's April 2013 decision, the May 2014 VA examiner clearly explains exactly what is meant by describing the symptom observations in the lay testimony as "subjective" and how it "would not support a showing of sleep apnea in service" (the words of the Court's description of what was lacking in the October 2010 opinion).  In this regard, the May 2014 VA examiner does not reject the testimony of the described symptoms; rather, it clearly explains that the lay descriptions of symptoms featuring loud snoring and apneic events do not distinguish the symptoms from those experienced in the general population (without sleep apnea) in the absence of the type of sleep center measurements associated with a valid diagnosis of sleep apnea ("[e]verybody has apneic events," and a valid diagnosis of sleep apnea involves data "measured in a test center").

The Board finds that the May 2014 VA medical opinion is adequate and clear on this point.  Significantly, the May 2014 VA medical opinion does not reject the lay testimony regarding in-service symptomatology, as was the Court's concern with the October 2010 VA examination report.  Rather, the May 2014 VA medical opinion characterizes the accepted description as depicting symptoms insufficient to indicate the presence of sleep apnea.

The only medical opinion that supports the Veteran's contention that his sleep apnea manifested or had its onset during his military service is the June 2013 opinion from his private medical provider.  This opinion is competent evidence on the point, but the Board finds that it is less persuasive than the contrary medical evidence.  The rationale for the June 2013 private medical opinion is that "[i]t is not uncommon that patients with sleep disorder breathing have symptoms long before the actual diagnosis was made....."  Accepting the accuracy of this rationale leads to accepting that it would not be an uncommon case if the Veteran's sleep apnea had manifested "long before" his 2003 diagnosis.  But a conclusion that the Veteran's sleep apnea actually manifested as remotely in the past as during his military service requires a basis for concluding that the in-service symptoms indicate the presence of sleep apnea at that time.  The Board finds that the May 2014 VA examination report's negative conclusion on this point is more persuasive than the private opinion; this is because the VA examiner's rationale more sufficiently supports its conclusion than the June 2013 private opinion's rationale supports its conclusion.

The May 2014 VA examiner's conclusion that the observed in-service symptoms are unlikely to indicate the presence of sleep apnea during service is well supported by a rationale citing the role of specific measurements for a sleep apnea diagnosis (distinguished from common snoring and apneic episodes / breathing interruptions experienced by "everybody") in addition to citing the general pattern of sleep apnea developing with aging in the general population.  Furthermore, the May 2014 VA examiner's opinion is supported by citation to pertinent medical literature.  The June 2013 private doctor's conclusion that the in-service symptoms were at least as likely as not manifestations of sleep apnea is presented with a rationale that is less persuasively supportive of its conclusion: the cited fact that it is common ("not uncommon") for sleep apnea symptoms to appear "long" before diagnosis is only of limited value in establishing a 50 percent (at least as likely as not) confidence that that Veteran's sleep apnea diagnosed in 2003 was manifested in snoring and apneic episodes observed approximately 21 years prior.  In contrast to the May 2014 VA medical opinion, the June 2013 opinion is not supported by citation to medical literature and is not supported by discussion of the diagnostic criteria for distinguishing sleep apnea symptoms from general snoring and apneic episodes.

For the above reasons, the Board finds that the May 2014 VA medical opinion's discussion of rationale to be persuasive in finding that the observed in-service symptoms do not indicate a 50 percent or greater probability of the presence of sleep apnea at that time.  The Board finds the May 2014 VA medical opinion to be more persuasive than the June 2013 private medical opinion's discussion of reasons that the in-service symptoms would be considered 50 percent or more likely indicative of sleep apnea present at that time.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The most persuasive probative medical evidence in the record regarding the significance of the reported in-service symptoms, in particular the opinion of the May 2014 VA examiner, indicates that the symptoms described are insufficient to establish a diagnosis of a sleep apnea, or even a 50 percent likelihood of the presence of sleep apnea at that time.

Regarding the March 2010 account by the Veteran's spouse that since 1983 she has witnessed the Veteran having sleep problems, including that he stopping breathing and was gasping for breath (and that she has listened in her sleep to monitor whether he stopped breathing), the Board finds that the accounts are self-serving, compensation-driven, embellishments which are not credible.  Significantly, there is no contemporaneous support for these accounts of occurrences until many years after they allegedly took place.  It is beyond credibility that the Veteran would have life-threatening-appearing symptoms of the severity described without reporting them to a medical care-provider / seeking medical attention sooner than more than 20 years after they first appeared.  The record includes a report of a complete VA medical examination (in September 1984) after the reported symptoms were allegedly observed, and reports of treatment for various unrelated complaints during the interval since.  None prior to 2002 contains any mention of sleep apnea symptoms.

To the extent that testimony such as the April 2014 statement of D.R. and the January 2010 statement of B.H. are intended to suggest extraordinary interruptions of breathing during service, the Board finds such testimony is similarly not credible.  The statements describe that the Veteran's "occasional" cessation of snoring and apparent cessation of breathing were "concerning and unforgettable," describing "sh[aking] him (to see if he is okay)" or "hav[ing] to wake him up or shake him until he started breathing again."  Again, the Board finds that it is beyond credibility that the Veteran would have been observed with life-threatening appearing symptoms of such severity without a documented report to a medical care provider or seeking medical attention sooner than more than 20 years after they first appeared.  Once again, the Board notes that the record includes a report of a complete VA medical examination (in September 1984) after the reported symptoms were allegedly observed, and reports of treatment for various unrelated complaints during the interval since, with none prior to 2002 containing any mention of sleep apnea symptoms.

The Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  In Horn, the Court held that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact."  25 Vet. App. at 239 n.7.  In this case, the Board finds that it is most reasonable to expect that if the Veteran had been observed by others to experience a number of  apneic events of such severity as to cause the witnesses to fear significantly for his medical well-being and his life, that such information would have been included in a report associated with his medical evaluation and care.  The Board finds that the absence of any mention of such symptomatology in the Veteran's medical records prior to 2002 tends to weigh against finding that apneic events of such severity were occurring during the Veteran's service concluding in 1981.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The May 2014 VA medical opinion was shared by the August 2006 VA examiner who also opined that the Veteran's sleep apnea was unlikely to have had its onset in service.  The August 2006 VA examiner explained that the main symptoms of sleep apnea are stentorian snoring and severe sleepiness; however, sleep deprivation is a common complaint.  Therefore, in his opinion, sleepiness was an "ubiquitous and non-specific symptom," and he found it more compelling that the Veteran's STRs were completely silent for any complaints of fatigue, sleepiness, or sleep problems.  As the May 2014 and August 2006 VA medical opinions are by medical professionals (who would be qualified to provide them), are based on a complete and accurate factual background/medical history, and explain the rationale for the opinions, they have substantial value.  Because the only contrary competent medical opinion (the June 2013 private medical opinion) presents a rationale that is less persuasive than that presented in the May 2014 report's (including citation of medical literature and diagnostic criteria), the Board finds the conclusion of the May 2014 VA medical opinion probatively outweighs the contrary evidence in this case.

The Board acknowledges the argument presented by both the Veteran and B.H., that at the time of the Veteran's separation from service, he was trying to facilitate separation in an expeditious manner due to family problems, and therefore complaints made during his separation physical may not have been properly documented by service personnel.  However, the Board notes that in the Veteran's July 1981 service separation report of medical history, which was completed by him, he specifically indicated that he did not have and had never had frequent trouble sleeping.  The competent (medical) evidence of record shows that sleep apnea was not diagnosed until many years following the Veteran's separation from service.  A lengthy time interval between service and the earliest postservice clinical notation of the disability for which service connection is sought (here, more than 20 years) is, of itself, a factor for consideration against a finding of service connection.  

The Board finds that the described in-service symptoms involving the multiple appearances of apparently life-threatening cessations of breathing are of a nature that would reasonably expected to be reported (on multiple occasions) during the period of service and the Board presumes that such reports would be properly documented in accordance with the regular performance of the in-service medical providers' duties.  Although the Veteran has submitted statements suggesting that he believes his separation processing was rushed, there is no persuasive indication of record explaining why such severely concerning symptom observations would not have been documented by medical professionals at any time during the Veteran's years of service.

The Veteran and the witnesses to his history of snoring and apneic events may be sincere in their belief that the Veteran's sleep apnea manifested in service, including as expressed in K.H.'s April 2011 statement.  However, their expressions of their beliefs have little, if any, probative value.  The question of whether observed snoring and apneic events indicate the presence of sleep apnea is a complex medical question.  They are laypersons with no medical training; do not cite to any medical texts or treatises that support the diagnostic opinion; and do not offer any explanation of rationale for the diagnostic opinion.

The preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  In such a situation, the benefit of the doubt doctrine does not apply, and the appeal must be denied.


ORDER

Service connection for sleep apnea is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


